TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00586-CR


Alberto Garcia, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9040606, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's fourth motion for extension of time to file brief is granted in part. 
Appellant's counsel, Paul Evans, is ordered to tender a brief in this cause no later than
November 6, 2009.
It is ordered October 23, 2009. 

Before Justices Patterson, Puryear and Pemberton
Do Not Publish